Case: 16-30544           Document: 00513880459        Page: 1     Date Filed: 02/17/2017




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals

                                        No. 16-30544
                                                                                       Fifth Circuit

                                                                                     FILED
                                      Summary Calendar                        February 17, 2017
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                                            Clerk


                                                     Plaintiff-Appellee

v.

EVARISTUS B. MACKEY, JR., also known as Reginald Fountain, also known
as Reese Mackey,

                                                     Defendant-Appellant


                       Appeal from the United States District Court
                          for the Eastern District of Louisiana
                                 USDC No. 2:00-CR-316-1


Before CLEMENT and PRADO, Circuit Judges. ∗
PER CURIAM:            **


         Evaristus B. Mackey, Jr., federal prisoner # 26836-034, filed a notice of
appeal in the district court but failed to identify any order or judgment by the
district court that he sought to appeal. The district court therefore certified
that the appeal was not taken in good faith and denied Mackey leave to proceed


         ∗
             This order is being entered by a quorum of this court pursuant to 28 U.S.C. Section
46(d).
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
         **

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30544     Document: 00513880459      Page: 2   Date Filed: 02/17/2017


                                  No. 16-30544

in forma pauperis (IFP) on appeal. On appeal, Mackey states that he is seeking
review of his convictions for being a felon in possession of a firearm, for which
he was sentenced to a total of 327 months of imprisonment and five years of
supervised release. He moves for leave to proceed IFP and release pending
appeal.
      Mackey’s convictions were previously affirmed on direct appeal. The
instant appeal is, therefore, without merit and, thus, frivolous. See Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his motions are DENIED,
and the instant appeal is DISMISSED as frivolous. See Baugh v. Taylor, 117
F.3d 197, 202 & n.24 (5th Cir. 1997); Howard, 707 F.2d at 220; 5TH CIR. R. 42.2.
      Mackey’s frivolous IFP motion demonstrates that he has failed to heed
our prior warnings that unauthorized, repetitive, or frivolous motions could
result in sanctions and that previously imposed sanctions of $100 and $200 did
not deter him. See In re Mackey, No. 14-30927 (5th Cir. Sept. 8, 2014); In re
Mackey, No. 11-30482 (5th Cir. Aug. 31, 2011). Accordingly, he is ORDERED
to pay a sanction in the amount of $400 to the Clerk of this Court, and he is
BARRED from filing in this court or in any court subject to this court’s
jurisdiction any challenge to this conviction or sentence until the sanction is
paid in full, unless he first obtains leave of the court in which he seeks to file
such challenge.      Mackey is again WARNED that filing any future
unauthorized, repetitive, or frivolous challenges to his convictions or sentence
in this court or any court subject to this court’s jurisdiction will subject him to
additional and progressively more severe sanctions.




                                        2